Bell, J.
The motion by the attorney-general, to dismiss the appeal, is granted. There is no recognizance, as is required by law in cases of appeal. (Oldham & White’s Dig., art. 722.) There is an appeal bond, which appears to have been approved by the clerk of the court, on the 20th of March, 1863. The trial of the case seems to have taken place on the 5th day of the same month, and the judgment of the court to have been rendered on that day. The appeal bond is not sufficient to sustain the appeal. The law requires a recognizance, which must be taken in open ¡court.
The appeal is dismissed.
Appeal dismissed.